Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE IN FULL

THIS SEPARATION AGREEMENT AND RELEASE IN FULL (the “Agreement”) is effective as
of August 14, 2015 (the “Effective Date”), by and between Bristow Group Inc., a
Delaware corporation (the “Company”), and John H. Briscoe (“Executive”).

RECITALS

WHEREAS, the Executive holds the office of Senior Vice President and Chief
Financial Officer which is considered a Tier 2 employee position under the
Company’s Management Severance Benefits Plan for U.S. Employees effective
June 4, 2014 (the “Severance Plan”); and

WHEREAS, the Company and Executive have determined that Executive will resign
from officer and director positions and separate from employment with the
Company and its affiliates and subsidiaries effective as of August 14, 2015 (the
“Termination Date”) under certain terms herein set forth;

WHEREAS, the Company and Executive hereby agree that Executive’s separation from
the Company in a manner consistent with those set forth herein shall qualify as
a “Termination without Cause” for purposes of the Severance Plan;

WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and

WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.

AGREEMENT

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:

1. Resignation from Officer and Director Positions. Effective as of the
Termination Date, Executive hereby resigns from his position as Senior Vice
President and Chief Financial Officer of the Company and any and all director,
manager and other officer (or equivalent) positions he holds with the Company
and any entity controlled by, controlling or under common control with the
Company (the “Affiliated Group”). Executive agrees to take any and all further
acts necessary to accomplish these resignations. Company agrees to take all
actions necessary to remove Executive from all officer and board positions that
he holds at the Company and within the Affiliated Group and defend and indemnify
Executive from any claims that may arise from holding those officer or board
positions to the extent provided in the Company’s bylaws and in accordance with
Section 11(n) of this Agreement.

 

Page 1



--------------------------------------------------------------------------------

2. Payment of Accrued Amounts; Pro Rated FY 2016 Bonus.

(a) The Company shall pay Executive his accrued and unpaid base salary through
the Termination Date, in accordance with the Company’s normal payroll schedule
and procedures for its executives and applicable law. In addition, the Company
shall reimburse Executive for any eligible business expenses incurred prior to
the Effective Date to which he is otherwise entitled to reimbursement in
accordance with the provisions of applicable Company policy and applicable law.

(b) On September 14, 2015 (the “Payment Date”), the Company shall pay to
Executive an amount equal to $29,852, which represents payment for all of
Executive’s unused paid time off.

(c) Executive shall be entitled to payment at target of Executive’s annual bonus
(with the discretionary component deemed for this purpose to be earned at 100%
of the target bonus) with respect to the Company’s fiscal year ending March 31,
2016, in accordance with the Company’s FY 2016 Annual Incentive Compensation
Plan, with such payment pro-rated by a fraction, the numerator of which shall
equal the number of days between April 1, 2015 and the Termination Date and the
denominator of which shall equal 365. The parties agree that the pro-rated
annual bonus payable pursuant to this Section 2(c) equals $117,894, and shall be
paid to Executive on the Payment Date.

3. Separation Payment. On the Payment Date, the Company shall pay to Executive
an amount in cash totaling $743,750 (the “Separation Payment”), which amount
shall include the following components:

 

A. 1.0 X Annual Salary of $425,000 =    $ 425,000 B. 1.0 X Full Target Bonus of
$318,750 =    $ 318,750   

 

Total    $ 743,750

4. Restricted Stock, Restricted Stock Units and Options.

(a) All outstanding awards of restricted stock units and non-qualified stock
options shall fully vest effective on the Payment Date.

(b) Non-qualified stock options outstanding on the Termination Date shall remain
exercisable for one year after the Payment Date. Exhibit A hereto lists the
expiration date with respect to unexercised stock options.

5. Performance Cash Awards. Upon the Termination Date, Executive shall be fully
vested in the right to receive the targeted amount, without pro-ration, of his
outstanding performance cash awards, which shall be paid to Executive on the
Payment Date. Exhibit A hereto lists Executive’s outstanding performance cash
awards as of the Termination Date, and the amount payable upon achievement of
“target” level performance criteria.

 

Page 2



--------------------------------------------------------------------------------

6. Deferred Compensation. Company and Executive acknowledge that Executive’s
rights under the Bristow Group Inc. Deferred Compensation Plan, as amended and
restated effective as of August 1, 2008 (the “Deferred Compensation Plan”), are
not intended to be affected by this Agreement, except that Executive’s
termination of employment with the Company will terminate any obligation of the
Company to make future contributions to the Deferred Compensation Plan for
Executive’s benefit. Company and Executive also acknowledge that pursuant to the
provisions of the Deferred Compensation Plan, Executive is not entitled to any
contribution for the plan year ending December 31, 2015. Executive’s benefit
under the Deferred Compensation Plan shall be paid to Executive on the first
business day occurring on or after the date that is six months after the
Termination Date, pursuant to the terms of the Deferred Compensation Plan and in
compliance with the six-month delay requirement under Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”).

7. Group Health Coverage; Life Insurance. Effective as of the first day of the
month following the Termination Date, until the earliest to occur of (A) the
expiration of eighteen months after the Termination Date, (B) the date the
Executive first becomes eligible to receive health benefits under another
employer-provided plan, from and after the Termination Date, or (C) the death of
the Executive, the Company shall, subject to proper COBRA election by Executive,
continue medical and dental benefits to the Executive (and, if applicable, to
the spouse and dependents of the Executive who received such benefits under the
Executive’s coverage immediately prior to the Termination Date) at least equal
to those that would have been provided to the Executive (and to any such
dependent) in accordance with the plans, programs, practices and policies of the
Company had the Executive remained actively employed, provided that Executive
makes all required COBRA payments to the Company, and the Company shall
immediately reimburse Executive for each such COBRA payment. Continued group
health coverage shall be subject to imputed tax on Executive in accordance with
applicable law.

8. Outplacement. The Company shall provide to Executive outplacement services in
accordance with the current Human Resources’ practice for a period of up to
twelve months after the Termination Date.

9. Release. Executive acknowledges that this Agreement provides Executive with
rights and privileges to which Executive would not otherwise be entitled in the
absence of the execution of a waiver and release, and, in exchange for the same,
Executive agrees to take action to timely execute a full and complete release of
claims against the Company, its affiliates, officers and directors in the form
attached hereto as Exhibit B (“Release”). Notwithstanding any provision herein
to the contrary, if Executive has not delivered to the Company an irrevocable
Release and resignation notice(s) for each applicable affiliate and subsidiary
of the Company for which the Executive serves as an officer or director executed
by or on behalf of Executive on or before the twenty-first (21st) day after the
Termination Date, or if the Release is subsequently revoked, Executive shall
have no rights to the payments and benefits specified in Sections 2(b), 2(c), 3,
4(b), 5, 7, and 8 hereof.

10. Covenants. The Executive recognizes that the Company’s willingness to enter
into this Agreement is based in material part on the Executive’s agreement to
the provisions of this Section 10, and that the Executive’s breach of the
provisions of this Section 10 could materially damage the Company. For purposes
of this Agreement, the “Restricted Period” referenced herein shall mean the
twelve-month period of time immediately following the Termination Date.

 

Page 3



--------------------------------------------------------------------------------

  (a) Confidential Information. During the course of Executive’s employment with
the Company, the Company has provided its confidential and trade secret
information to the Executive, and the Executive agreed and continues to agree to
hold in a fiduciary capacity for the benefit of the Company and the Affiliated
Group, all Confidential Information. The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company and the Affiliated Group, except with
the prior written consent of the Company, or as otherwise required by law or
legal process or governmental inquiry or as such disclosure or use may be
required in the course of the Executive performing the Executive’s duties and
responsibilities hereunder. Notwithstanding the foregoing provisions, if the
Executive is required to disclose any such confidential or proprietary
information pursuant to applicable law or governmental inquiry or a subpoena or
court order, the Executive shall promptly notify the Company in writing of any
such requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy. The
Executive shall reasonably cooperate with the Company and the Affiliated Group
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time the Executive is required to make the
disclosure, then unless the Company waives compliance with the provisions
hereof, the Executive shall disclose only that portion of the confidential or
proprietary information which the Executive is advised by counsel (either the
Executive’s or the Company’s) in writing that the Executive is legally required
to so disclose. Upon the Termination Date, the Executive shall promptly return
to the Company all records, files, memoranda, correspondence, notebooks, notes,
reports, customer lists, drawings, plans, documents, and other documents and the
like relating to the business of the Company and the Affiliated Group or
containing any Confidential Information relating to the Company and the
Affiliated Group or that the Executive used, prepared or came into contact with
during the course of the Executive’s employment with the Company and the
Affiliated Group, and all keys, credit cards and passes, and such materials
shall remain the sole property of the Company and/or the Affiliated Group, as
applicable. The Executive agrees to represent in writing to the Company on the
Termination Date that the Executive has complied with the foregoing provisions
of this Section 10(a).

 

  (b)

Work Product and Inventions. The Company and/or its nominees or assigns shall
own all right, title and interest in and to the Developments, whether or not
patentable, that were reduced to practice or registrable under patent,
copyright, trademark or other intellectual property law anywhere in the world,
made, authored, discovered, reduced to practice, conceived, created, developed
or otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s employment with the Company and the Affiliated Group, and arising
from or relating to such employment or the business of the Company or of other
member of the Affiliated Group (whether during business hours or otherwise, and

 

Page 4



--------------------------------------------------------------------------------

  whether on the premises of using the facilities or materials of the Company or
of other members of the Affiliated Group or otherwise). On or prior to the
Termination Date, the Executive shall promptly and fully disclose to the Company
and to no one else all Developments, and hereby assigns to the Company without
further compensation all right, title and interest the Executive has or may have
in any Developments, and all patents, copyrights, or other intellectual property
rights relating thereto, and agrees that the Executive has not acquired and
shall not acquire any rights during the course of the Executive’s employment
with the Affiliated Group or thereafter with respect to any Developments.

 

  (c) Non-Solicitation of Affiliated Group Employees. The Executive shall not,
at any time during the Restricted Period, without the prior written consent of
the Company, directly or indirectly, solicit, recruit, or employ (whether as an
employee, officer, agent, consultant or independent contractor) any person who
is or was at any time during the previous twelve months, an employee,
representative, officer or director of the Company or any member of the
Affiliated Group. Further, during the Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with the Company
or any member of the Affiliated Group for any reason. A general employment
advertisement by an entity of which the Executive is a part will not constitute
solicitation or recruitment.

 

  (d) Non-Competition. In consideration of the benefits contemplated in
Section 2 through Section 8 herein to be provided by the Company to the
Executive, the Executive agrees as follows:

 

  (i) Areas Other Than Louisiana. Except with respect to competition in the
State of Louisiana, or with respect to competition in or above the waters off
the State of Louisiana in the areas specified in subparagraph (B) of
Section 10(d)(ii) of this Agreement, during the Restricted Period, the Executive
shall not, either directly or indirectly, compete with the business of the
Company anywhere in the world where the Company or any member of the Affiliated
Group conducts business by (1) becoming an officer, agent, employee, partner or
director of any other corporation, partnership, limited liability company or
other entity, or otherwise render services (including consulting or advisory
services) to or assist or hold an interest (except as a less than 2-percent
shareholder of a publicly traded corporation or as a less than 5-percent
shareholder of a corporation that is not publicly traded) in any business
similar to the business of the Company or any member of the Affiliated Group, or
from soliciting customers of the business of the Company or any member of the
Affiliated Group, or (2) soliciting, servicing, or accepting the business of
(A) any active customer of the Company or any member of the Affiliated Group, or
(B) any person or entity who is or was at any time during the previous twelve
months a customer of the Company or any member of the Affiliated Group, provided
that such business is competitive with any business of the Company or any member
of the Affiliated Group.

 

Page 5



--------------------------------------------------------------------------------

  (ii) Louisiana. With respect to competition in the State of Louisiana, or with
respect to competition in or above the waters specified in subparagraph (B) of
this Section 10(d)(ii).

 

  A. Executive, during the Restricted Period, agrees to refrain from carrying on
or engaging in a business similar to the business of the Company or any member
of the Affiliated Group, or from soliciting customers of the business of the
Company or any member of the Affiliated Group, within the Parishes of Lafayette,
Vermillion, Cameron, Iberia, St. Mary, Plaquemines, Terrebonne, Lafourche, St.
Bernard, Orleans, Calcasieu and Jefferson in the State of Louisiana, so long as
the Company or any member of the Affiliated Group carries on a like business
therein during the Restricted Period; and

 

  B. Executive, during the Restricted Period, agrees to refrain from carrying on
or engaging in a business similar to the business of the Company or any member
of the Affiliated Group or from soliciting customers of the business of the
Company or any member of the Affiliated Group in or above the waters of the Gulf
of Mexico adjacent to the Parishes of Lafayette, Vermillion, Cameron, Iberia,
St. Mary, Plaquemines, Terrebonne, Lafourche, St. Bernard, Orleans, Calcasieu
and Jefferson in the State of Louisiana, so long as the Company or any member of
the Affiliated Group carries on a like business therein during the Restricted
Period.

 

  C. All non-capitalized terms in subparagraphs (A) and (B) of this
Section 10(d)(ii) are intended to and shall have the same meanings that those
terms (to the extent they appear therein) have in La. R.S. 23:921.C. Subject to
and only to the extent not inconsistent with the foregoing sentence, the Parties
understand the following phrases to have the following meanings:

 

  (1)

The phrases “carrying on or engaging in a business similar to the business of
the Company or any member of the Affiliated Group” and “any business similar to
the business of the Company or any member of the Affiliated Group” includes and
is limited to engaging, as principal, agent, trustee, or through the agency of
any corporation, partnership, limited liability company, association or agent or
agency, in any business that conducts an offshore oil and gas helicopter or
fixed wing service business in competition with the Company or any member of the
Affiliated Group or being the owner (except as a less than 2-percent direct

 

Page 6



--------------------------------------------------------------------------------

  shareholder of a publicly traded corporation or as a less than 5-percent
direct shareholder of a corporation that is not publicly traded) of any interest
in any corporation or other entity, or an officer, director, or employee of any
corporation or other entity (other than the Company or any member of the
Affiliated Group), or a member or employee or any partnership, or employee of
any other business that conducts an offshore oil and gas helicopter or fixed
wing service business in competition with the Company or any member of the
Affiliated Group. Moreover, the term also includes (i) directly or indirectly
inducing any current customers of the Company or any member of the Affiliated
Group to patronize any offshore oil and gas helicopter or fixed wing service
business in competition with the Company or any member of the Affiliated Group;
(ii) canvassing or soliciting any offshore oil and gas helicopter service
business of the type conducted by the Company or any member of the Affiliated
Group; (iii) directly or indirectly requesting or advising any current customers
of the Company or any member of the Affiliated Group to withdraw, curtail or
cancel such customer’s offshore oil and gas helicopter or fixed wing service
business with the Company or any member of the Affiliated Group; or
(iv) directly or indirectly disclosing to any other person, firm, corporation or
entity, the names and addresses of any of the current customers of the Company
or any member of the Affiliated Group. In addition, the term includes, directly
or indirectly, through any person, firm, association, corporation, limited
liability company or other entity with which Executive is now or may hereafter
become associated, causing or inducing any present employee of the Company or
any of the Affiliated Group to leave the employ of the Company or any of the
Affiliated Group to accept employment with the Executive or with such person,
firm, association, corporation, limited liability company or other entity.

 

  (2) The phrase “a similar business to the business of the Company or any
member of the Affiliated Group” means an offshore oil and gas helicopter or
fixed wing service business.

 

  (3) The phrase “carries on a like business” includes, without limitation,
actions taken by or through a wholly-owned subsidiary or other affiliated
corporation or entity.

 

Page 7



--------------------------------------------------------------------------------

  D. Notwithstanding any other provision of this Agreement, Section 10(d)(ii) of
this Agreement shall not apply with respect to any geographic area outside of
the geographic territory expressly set forth in this Section 10(d)(ii).

 

  (e) Assistance. The Executive agrees that after the Termination Date, upon
request by the Company, the Executive will assist the Company and the Affiliated
Group in the defense of any claims, or potential claims that may be made or
threatened to be made against the Company and/or any member of the Affiliated
Group in any Proceeding, and will assist the Company and the Affiliated Group in
the prosecution of any claims that may be made by the Company and/or any member
of the Affiliated Group in any Proceeding, to the extent that such claims may
relate to the Executive’s employment or the period of the Executive’s employment
by the Company. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of the Company and/or any member of the Affiliated Group (or their
actions), regardless of whether a lawsuit has then been filed against the
Company and/or any member of the Affiliated Group with respect to such
investigation. The Executive agrees to fully and completely cooperate with any
investigations conducted by or on behalf of the Company and for any member of
the Affiliated Group from time to time. The Company agrees to reimburse the
Executive for all of the Executive’s reasonable out-of-pocket expenses
associated with such assistance, including travel expenses and any attorneys’
fees, and shall pay a per diem fee of $500 per hour (the “Per Diem Rate”) for
the Executive’s service. In addition, the Executive agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Executive in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section 10(e) shall
be at mutually agreed to and convenient times and paid at the Per Diem Rate.

 

  (f)

Remedies. The Executive acknowledges and agrees that the terms of this
Section 10 (i) are reasonable in geographic and temporal scope and (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of this Section 10 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, in addition
to, and not in lieu of, such other remedies as may be available to the Company
for such breach, including the

 

Page 8



--------------------------------------------------------------------------------

  recovery of money damages. If any of the provisions of this Section 10 are
determined to be wholly or partially unenforceable, the Executive hereby agrees
that this Agreement or any provision hereof may be reformed so that it is
enforceable to the maximum extent permitted by law. If any of the provisions of
this Section 10 are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the Company’s right to enforce any such provisions in any other jurisdiction.

11. Miscellaneous.

(a) Dispute Resolution. In the event of any dispute or controversy relating to
or arising under this Agreement, including any challenges to the validity
hereof, the parties hereto mutually consent to the exclusive jurisdiction of the
state courts in the State of Texas and of the federal courts within Texas. In
the event any of the provisions of this Agreement or the application of any such
provisions to the parties hereto with respect to their obligations, shall be
held by a court of competent jurisdiction to be contrary to the laws of the
State of Texas or federal law, the remaining provisions of the Agreement shall
remain in force and effect. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY THAT SUCH PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS AGREEMENT. Executive acknowledges that by
agreeing to this provision, he knowingly and voluntarily waives any right he may
have to a jury trial based on any claims he has, had, or may have against the
Company, including any right to a jury trial under any local, municipal, state
or federal law including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination In Employment Act of 1967, the Older Workers Benefit Protection
Act, the Texas Commission on Human Rights Act, claims of harassment,
discrimination or wrongful termination, and any other statutory or common law
claims.

(b) Governing Law. This Agreement is entered into under, and shall be governed,
interpreted and enforced for all purposes by, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

(c) Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.

(d) Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.

(e) Tax Withholding; Right of Offset. The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.

 

Page 9



--------------------------------------------------------------------------------

(f) Assignability. The Company shall have the right to assign this Agreement and
its rights hereunder, in whole or in part. Executive shall not have any right to
pledge, hypothecate, anticipate, or in any way create a lien upon any amounts
provided under this Agreement, and no payments or benefits due hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary acts
or by operation of law.

(g) Severability. It is the desire of the parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

(h) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

(j) Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

(k) Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence, 6014 Floyd Street, Houston, Texas 77007, or
to the Company’s principal office, as the case may be.

(l) Section 409A.

(i) Interpretation. Each payment under this Agreement is intended to be
(1) exempt from Section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (“Section 409A”), including, but not limited to,
by compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4), or (2) compliant with Section 409A, and the provisions of this

 

Page 10



--------------------------------------------------------------------------------

Agreement will be administered, interpreted and construed accordingly. Payments
under this Agreement in a series of installments shall be treated as a right to
receive a series of separate payments for purposes of Section 409A.

(ii) Separation from Service. Executive shall be considered to have incurred a
“separation from service” with the Company and its affiliates within the meaning
of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Termination Date.

(iii) Specified Employee. Notwithstanding any other provision in this Agreement
to the contrary, payments and benefits payable under this Agreement due to a
“separation from service” within the meaning of Section 409A that are deferred
compensation subject to (and not otherwise exempt from) Section 409A that would
otherwise be paid or provided during the six-month period commencing on the date
of Executive’s “separation from service” within the meaning of Section 409A,
shall be deferred until the first business day after the date that is six
(6) months following Executive’s “separation from service” within the meaning of
Section 409A.

(iv) Reimbursements. To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A, (1) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the second taxable year following
Executive’s “separation from service” pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(v) Unfunded Status. Amounts payable pursuant to this Agreement are intended to
be unfunded for purposes of Section 409A. Although bookkeeping accounts may be
established with respect to payments due under the Agreement, any such accounts
shall be used merely as a bookkeeping convenience. No provision of this
Agreement shall require the Company to purchase assets, place assets in a trust
or segregate assets in connection with amounts due under the Agreement. Any
obligation of the Company to Executive under this Agreement shall be based
solely upon any contractual obligations that may be created by this Agreement.

(m) No Duty to Mitigate. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

(n) Director’s and Officer’s Insurance. The Company shall provide Executive with
Director’s and Officer’s insurance coverage, including indemnification, on terms
no less favorable than the terms of the coverage provided to similarly situated
current and

 

Page 11



--------------------------------------------------------------------------------

former directors and officers of the Company. In the event this Section 11(n) is
challenged (other than by Executive or Executive’s representatives), Executive’s
reasonable expenses incurred in connection therewith shall be reimbursed by the
Company.

[Execution Page Follows]

 

Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.

 

BRISTOW GROUP INC. (“COMPANY”)     By:  

/s/ Jonathan E. Baliff

    Date: August 25, 2015   Name: Jonathan E. Baliff       Title: President,
Chief Executive Officer and Director     JOHN H. BRISCOE (“EXECUTIVE”)     By:  

/s/ John H. Briscoe

    Date: August 25, 2015   John H. Briscoe    

 

Page 13



--------------------------------------------------------------------------------

EXHIBIT A

Outstanding Equity and Performance Cash Awards

 

1. Options

 

Grant Date    Option Price    Options Remaining Exercisable
(Projected as of the Payment Date
assuming no intervening Exercise)    Options
Unvested as
of the
Effective
Date and
Accelerating
on the
Payment
Date    Original Option
Expiration

6/9/2014

   $77.39    22,787    15,192    6/9/2024

6/4/2015

   $58.17    39,949    39,949    6/4/2025

 

2. Restricted Stock Units (RSUs)

 

Grant Date    RSUs
Granted    RSUs (Subject to Accelerated Vesting)

6/9/2014

   5,492    5,492

6/4/2015

   7,582    7,582

 

3. Performance Cash Awards

 

Grant Date   

Target Amount

(Subject to accelerated vesting at target and payment)

6/9/2014

   $425,000

6/4/2015

   $446,250

 

Page A-1



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

Pursuant to the terms of the Separation Agreement and Release In Full effective
as of August 14, 2015, between Bristow Group, Inc. (the “Company”) and me (the
“Agreement”), and in consideration of the payments made to me and other benefits
to be received by me pursuant thereto, I, John H. Briscoe, do freely and
voluntarily enter into this RELEASE (the “Release”), which shall become
effective and binding on the eighth day following my signing this Release as
provided herein (the “Waiver Effective Date”). It is my intent to be legally
bound, according to the terms set forth below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section 2 through Section 8 of the Agreement (the
“Separation Benefits”), I hereby agree and state as follows:

1. I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge the Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with the Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that the Company has dealt with me unfairly or in bad faith, and all
other common law contract and tort claims.

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Agreement or that may arise after this Release is signed by me. Moreover, this
Release does not apply to any claims or rights which, by operation of law,
cannot be waived, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; however,

 

Page B-1



--------------------------------------------------------------------------------

by signing this Release I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding. Nothing in this Release shall affect in any way my
rights of indemnification and directors and officers liability insurance
coverage provided to me pursuant to the Company’s (or any Company affiliate’s or
subsidiary’s) certificate of incorporation, by-laws or other constituent
documents, and/or pursuant to any other agreements or policies including,
without limitation, directors’ and officers’ insurance policies in effect prior
to the effective date of my termination of employment or service to the Company,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date. Nothing in this Release shall affect my
rights as a shareholder of the Company. Nothing in this release will affect my
vested benefits under any pension benefit plan or any benefits that are vested
or any claim accrued under the terms of a health benefit plan.

2. I forever waive and relinquish any right or claim to reinstatement to active
employment or service with the Company, its affiliates, subsidiaries, divisions,
parent, and successors. I further acknowledge that the Company has no obligation
to rehire or return me to active duty or service at any time in the future.

3. I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Agreement.

4. I agree for a period of one year from the Waiver Effective Date not to,
directly or indirectly, disclose, communicate, or publish any intentionally
disparaging, negative, harmful, or disapproving information, written
communications, oral communications, electronic or magnetic communications,
writings, oral or written statements, comments, opinions, facts, or remarks, of
any kind or nature whatsoever (collectively, “Disparaging Information”),
concerning or related to any of the Released Parties. I understand and
acknowledge that this non-disparagement clause prevents me from disclosing,
communicating, or publishing, directly or indirectly, any Disparaging
Information concerning or related to the Released Parties. Further, I
acknowledge that in executing this Agreement, I have knowingly, voluntarily, and
intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Released Parties. I also understand and agree that I have had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with my attorney, and to consent to this clause and its
terms knowingly and voluntarily. I further acknowledge that this
non-disparagement clause is a material term of this Agreement. If I breach this
paragraph 4, the Company will not be limited to a damages remedy, but may seek
all other equitable and legal relief including, without limitation, a temporary
restraining order, temporary injunctive relief, a permanent injunction, and its
attorneys’ fees and costs, against me and any other persons, individuals,
corporations, businesses, groups, partnerships or other entities acting by,
through, under, or in concert with me. I further acknowledge that if I breach
this paragraph 4 or Section 10 of the Agreement, the Company shall have no
further obligation to pay or provide any unpaid Separation Benefits. Nothing in
this Waiver and Release shall, however, be deemed to prevent me from testifying
fully and truthfully in response to a subpoena from any court or from responding
to investigative inquiry from any governmental agency or during interviews of
audit committee counsel related to or in anticipation of government
investigations.

 

Page B-2



--------------------------------------------------------------------------------

5. I hereby acknowledge and affirm as follows:

(a) I have been advised to consult with an attorney prior to signing this
Release.

(b) I have been extended a period of 21 days in which to consider this Release.

(c) I understand that for a period of seven days following my execution of this
Release, I may revoke the Release by notifying the Company, in writing, of my
desire to do so. I understand that after the seven-day period has elapsed and I
have not revoked this Release, it shall then become effective and enforceable.

(d) Except as provided in the Agreement, I acknowledge that I have received
payment for all wages and other compensation due up to the Termination Date,
including any reimbursement for any and all business related expenses. I further
acknowledge that the Separation Benefits are consideration to which I am not
otherwise entitled under any Company plan, program, or prior agreement.

(e) I certify that I have returned all property of the Company, including but
not limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

(f) I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.

6. I acknowledge that this Release shall not be construed as an admission by any
of the Released Parties of any liability whatsoever, or as an admission by any
of the Released Parties of any violation of my rights or of any other person, or
any violation of any order, law, statute, duty or contract.

7. In the event that any provision of this Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.

8. I hereby declare that this Release and the Agreement constitute the entire
and final settlement between me and the Company, superseding any and all prior
agreements, and that the Company has not made any promise or offered any other
agreement, except those expressed in this Release and the Agreement, to induce
or persuade me to enter into this Release.

9. I understand that in order to be effective this Release must be executed by
me, without subsequent revocation, and delivered to the Company such that the
Waiver Effective Date occurs on or before the date that is twenty-one days after
the Termination Date, as prescribed in the Agreement.

 

Page B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this Release on the 25th day of August, 2015.

 

/s/ John H. Briscoe

John H. Briscoe

 

Page B-4